Title: To George Washington from John Rumney, Jr., 22 January 1788
From: Rumney, John Jr.
To: Washington, George



Sir
Alexandria 22d Jany 1788

I now inclose you all the Papers that I have recd from Mr Swan of Baltimore respecting the Estate of Mr Colville deceas’d, for your Perusal, also a Letter from Mr Scorer of Whitehaven to myself on the same Business. If there is any Thing remaining after the Discharge of the Debts, I believe it would be of great Use to the Claimants. You have inclosed the Opinion of Council, respecting their Claim, which I wish may prove satisfactory. With the greatest Respect I am Sir Yr most obt Servt

John Rumney

